 USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 1 of 34


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION

UNITED STATES OF AMERICA                 )
                                         )
            vs.                          ) CAUSE NUMBER 3:97-CR-26(2) RLM
                                         )
JOHN JOSE WATFORD                        )


        OPINION AND ORDER DENYING COMPASSIONATE RELEASE

      This is John Watford's second motion for compassionate release. The court

denied his first, understanding that it sought benefit of the First Step Act's

retroactivity provisions. [Doc. No. 295]. This motion seeks release under the First

Step Act’s provision that an inmate, not just the Bureau of Prisons, can seek

compassionate release. To win compassionate release, an inmate must first show

that (1) he has exhausted his administrative options within the Bureau of Prisons,

and (2) extraordinary and compelling reasons support compassionate release. If

he makes such a showing, the court has discretion, after considering the statutory

sentencing factors in 18 U.S.C. § 3553(a), to order the inmate's release.

      Mr. Watford contends that the sheer unreasonableness of his sentence

(when evaluated by modern standards) amounts to a sufficient extraordinary and

compelling reason. This court reads the statute differently. The bulk of Mr.

Watford's sentence (45 years) consists of sentences under 18 U.S.C. § 924(c) that

were “stacked,” meaning each the sentence on one count lengthened the sentences

on the others. While the First Step Act clarified the proper way of dealing with

multiple counts of conviction under § 924(c), section 403(b) of the Act specified
 USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 2 of 34


that the clarification didn't apply retroactively to defendants like Mr. Watford. As

this court reads the First Step Act, a court can't effectively convert the

non-retroactivity provision into an extraordinary ground for compassionate

release, even if yesterday’s way of applying § 924(c) produced a manifestly

unreasonable sentence by today's standards. Mr. Watford also cited his health

and the COVID-19 pandemic as grounds for compassionate release, but he doesn't

have any conditions that place him at greater risk than other inmates.

      Our court of appeals hasn't decided whether a sentence’s unreasonableness

can alone amount to grounds for compassionate release, and might disagree with

this reading of the First Step Act; some other circuit courts read the law as Mr.

Watford does. Given that possibility, this opinion goes on to evaluate the statutory

sentencing factors, and to conclude that while Mr. Watford's 802-month sentence

was mandatory at the time of sentencing, it is extraordinarily unreasonable today.

This court would order compassionate release if it had jurisdiction to do so.



                                     I. FACTS

      John Watford, now aged forty-eight, is serving an 802-month sentence at

the Federal Correctional Institution in Memphis, Tennessee. He was convicted of

three counts of aggravated bank robbery, which accounted for 262 months of his

sentence, and three counts of carrying a firearm in furtherance of a crime of




                                         2
 USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 3 of 34


violence under 18 U.S.C. § 924(c), which produced the remaining 540 months of

his sentence.

      A little before 11:00 a.m. on May 2, 1997, Mr. Watford and Ricky Anderson

entered a Sobieski Federal Savings and Loan branch in South Bend. Mr. Watford

went to the teller with a plastic grocery bag while Mr. Anderson waited at the door

and ordered the tellers to put money (but no dye packs) in the bag. Mr. Anderson

displayed the only handgun the tellers saw. The robbers fled with just under

7,000 federally insured dollars.

      Mr. Watford and Mr. Anderson returned to the same Sobieski Federal

branch two and a half weeks later. This time each had and displayed a handgun,

and each approached the tellers, telling them to give them money with no dye

packs. They took a little over $2,000.00.

      They tried to rob the Elcose Federal Credit Union in Elkhart, Indiana, the

next day. Mr. Anderson had a handgun. They left with nothing.

      Mr. Watford and Mr. Anderson didn't limit their activity to the Northern

District of Indiana. Two days before their first Sobieski robbery, they robbed an

Indianapolis branch of the National Bank of Detroit. Mr. Anderson was armed,

and they left with a little over $1,700.00. A week after the attempted Elcose

robbery, they robbed the Star Financial Bank in Anderson and stole about

$20,000. Both men might have been armed.




                                        3
 USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 4 of 34


      Mr. Watford has moved for compassionate release under 18 U.S.C. §

3582(c)(1)(A). The government opposes his motion.

      A court considering a motion for compassionate release under 18 U.S.C. §

3582(c)(1)(A) must decide whether the movant has exhausted his remedies within

the Bureau of Prisons, 18 U.S.C. § 3582(c)(1)(A), decide whether “extraordinary

and compelling reasons” warrant the relief sought, 18 U.S.C. § 3582(c)(1)(A)(i), and

consider the sentencing factors set forth in 18 U.S.C. § 3553(a)(1)(A)(iii). Until the

Sentencing Commission updates the pertinent application notes to include

prisoner-initiated applications, district judges must apply the statutory criteria of

extraordinary and compelling reasons. United States v. Gunn, 980 F.3d 1178 (7th

Cir. 2020).



                                 II. EXHAUSTION

      A petitioner for compassionate release must first exhaust his remedies

within the Bureau of Prisons. See United States v. Sanford, 2021 WL 236622 (7th

Cir. Jan. 25, 2021). Mr. Watford made his compassionate release request to the

warden of his institution on October 15, 2020, and the warden didn't respond

within thirty days, so Mr. Watford has exhausted his administrative remedies for

purposes of a motion for compassionate release.




                                          4
 USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 5 of 34


              III. EXTRAORDINARY AND COMPELLING REASONS

                              A. The Applicable Law

      Mr. Watford and the government disagree about what can or must be shown

to satisfy the requirement of extraordinary and compelling reasons for

compassionate release. Mr. Watford maintains that his 1998 sentence is

unreasonable when seen through the lenses of 2021 sentencing law, and that the

unreasonableness of his sentence can constitute an extraordinary and compelling

reason for compassionate release. The government contends that the application

notes to U.S.S.G. § 1B1.13 define extraordinary and compelling reasons. Neither

side agrees with the other.



          1. The Government's Argument: Application Notes Are Limiting

      The government maintains its position, apparently to preserve the issue for

appeal, that the application notes to U.S.S.G. § 1B1.13 contain the only

permissible definition of extraordinary and compelling reasons. Section 3582(c)

of Title 18 limits a court's power to modify a sentence to three situations:

      •     when the Sentencing Commission has reduced a sentencing range

            and made its amendment retroactive, 18 U.S.C. § 3582(c)(2);

      •     when allowed by a statute or Fed. R. Crim. P. 35, 18 U.S.C. §

            3582(c)(1)(B); and




                                        5
 USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 6 of 34


      •       when the court finds that extraordinary and compelling reasons

              warrant a reduction, “and that such a reduction is consistent with

              applicable policy statements issued by the Sentencing Commission

              . . . .” 18 U.S.C. § 3582(c)(1)(A).

The only policy statements addressing compassionate release are those

accompanying U.S.S.G. § 1B.13, the government's argument goes, so a

compassionate release order can issue only if it consistent with those policy

statements.

      The government cites several cases in which circuit and district courts

agreed with that position, but district courts in this circuit must reject the

government’s position. In United States v. Gunn, 980 F.3d 1178 (7th Cir. 2020),

our court of appeals recognized that while the Sentencing Commission has issued

policy statements to address motions or determinations by the Director of the

Bureau of Prisons, the First Step Act authorized—for the first time—prisoners to

file compassionate release motions with the court. The policy statement in U.S.S.G

§ 1B1.13 is self-limiting because it begins with “Upon motion of the Director of the

Bureau of Prisons . . . .” Having lacked a quorum for the last few years, the

Sentencing Commission hasn't issued any policy statement to address the

meaning of extraordinary and compelling when a prisoner makes the motion.

      When dealing with an inmate-generated motion for compassionate release,

district   courts   in   this    circuit   “must    operate   under   the   statutory


                                            6
 USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 7 of 34


criteria—extraordinary and compelling reasons—subject to deferential appellate

review.” United States v. Gunn, 980 F.3d at 1180.

      The Gunn holding undercuts the value of the government's cited case law.

For example, the Court of Appeals for the Tenth Circuit decided in United States

v. Saldana, that the district court should have dismissed for want of jurisdiction

a compassionate release petition based on rehabilitation and changes in

sentencing law “[b]ecause Mr. Saldana is unable to show that he satisfied 'one of

the specific categories authorized by section 3582(c) . . . .’” 807 Fed. Appx. 816,

820 (10th Cir. 2020) (quoting United States v. Brown, 556 F.3d 1108, 1113 (10th

Circuit 2019)). The Gunn court held that other paths are available to a petitioner.

      The district court's holding in United States v. Dodd flowed from its

understanding that “[t]he Commission's policy statements . . . are binding

concerning what should be considered extraordinary and compelling reasons for

sentence reduction under 18 U.S.C. § 3582(c)(1)(A).” 471 F. Supp. 3d 750, 754

(E.D. Tex. 2020). Gunn holds otherwise. The holding in United States v. Brown

was based on the district court's conclusion that, “The Court agrees with the

reasoning of those courts that have found that applying the policy statement . .

. to motions filed by defendants, just as it applies § 1B1.13 to motions filed by the

BOP, is proper absent any authoritative indication to the contrary.” 2020 WL

3511584 at *5 (E.D. Tenn. June 29, 2020). Again, Gunn requires a different

approach.


                                         7
 USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 8 of 34


      The court agrees with Mr. Watford that the application note to U.S.S.G. §

1B1.13 doesn't provide the complete definition of extraordinary and compelling

reasons as the First Step Act uses that phrase in 18 U.S.C. § 3582(c)(1)(A).



2. Mr. Watford's Argument: Sentence Unreasonableness as Grounds for Release

      Mr. Watford argues, with the government disagreeing, that a sentence's

unreasonableness can itself be an extraordinary and compelling reason for

purposes of compassionate release. His argument about unreasonableness flows

from § 403(b) of the First Step Act, which clarified the law.

      When Mr. Watford was sentenced in 1998, a person’s first conviction under

§ 924(c) required a sentence of at least five years, which had to be consecutive to

any other sentence. That's true today, too. The minimum penalty increased from

five years to twenty years (now twenty-five) for each subsequent offense. Mr.

Watford was convicted of three separate armed robberies in the spring of 1997;

each robbery count carried a § 924(c) count. In 1998, the law was understood to

mean that a “second or subsequent offense” was one committed after the first. So

the § 924(c) count relating to the first robbery for which Mr. Watford was convicted

(the May 2, 1997, robbery of the Sobieski Savings and Loan) required at least a

five-year sentence, which had to be served consecutively to all other sentences.

The § 924(c) count on the second charged and convicted robbery (the May 19,

1997, robbery of the Sobieski Savings and Loan) amounted to the second offense,


                                         8
 USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 9 of 34


requiring at least twenty more years to be added to the other sentences. And the

§ 924(c) count on the third charged attempted robbery (the May 20, 1997, robbery

of the Elcose Federal Credit Union) amounted to a third offense, requiring still

another twenty years (at least) to be added to the other sentences. See United

States v. Bennett, 908 F.2d 189, 194 (7th Cir. 1990). So under the law as it was

understood in 1998, the three convictions under § 924(c) added forty-five years

to Mr. Watford's sentence,—two-thirds of Mr. Watford's sentence.

      Section 403 of the First Step Act clarified Congressional intent. Congress

said that by “subsequent offense,” it meant offenses committed after another §

924(c) conviction. One court described the change as “an extraordinary

development in American criminal jurisprudence. A modern-day dark ages—a

period of prosecutorial 924(c) windfall courts themselves were powerless to

prevent—had come to an end.” United States v. Haynes, 456 F. Supp. 3d at 502.

Congress specifically made its clarification non-retroactive, so § 403(b) of the First

Step Act doesn't directly benefit Mr. Watford. Today's courts focus on the dates of

the convictions and not the dates of the crimes. Had that been the law when Mr.

Watford was sentenced in 1998, the court would have had to impose three

five-year terms, consecutively to each other as well as to the bank robbery

sentences—fifteen years instead of forty-five.

      Mr. Watford contends that application of the pre-First Step Act

understanding produced a sentence that is unreasonable today. That


                                          9
USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 10 of 34


unreasonableness, he contends, constitutes an extraordinary and compelling

reason for compassionate release.

      The Fourth Circuit Court of Appeals agrees with Mr. Watford. In United

States v. McCoy, 981 F.3d 271 (4th Cir. 2020), the court upheld compassionate

release orders from two district courts based exclusively on the unreasonableness

(by contemporary standards) of the sentences and the circumstances surrounding

those circumstances. Sentences under § 924(c) had greatly increased both of the

sentences at issue. The court of appeals decided that since no policy statement

limited the scope of possible reasons, “district courts are ‘empowered . . . to

consider any extraordinary and compelling reason for release that a defendant

might raise.’” Id. at 284 (quoting United States v. Zullo, 976 F.3d 228, 230 (2nd

Cir. 2020)).

      Mr. Watford also cites United States v. Haynes, 456 F. Supp. 3d 496

(E.D.N.Y. 2020), which offers facts very similar to this case. Kevin Haynes was

sentenced in 1994 to 558 months' imprisonment. The sentence included 480

months—forty years—on second and third § 924(c) counts that were added after

Haynes rejected a plea offer (Mr. Watford's submission reports the same

chronology, and assumes the same motivation, in his case). The government

declined the district court's invitation to trigger a non-First Step Act process that

would allow Mr. Haynes to be resentenced in accordance with the First Step Act's

non-retroactive clarification that multiple § 924(c) counts in one indictment


                                         10
USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 11 of 34


weren't to be deemed “second or subsequent” for an offender who had never been

convicted of the crime before. Anticipating the eventual reasoning of the Fourth

Circuit in United States v. McCoy, the Haynes court decided that the

unreasonableness of the original sentence is enough to constitute an

extraordinary and compelling reason to grant compassionate release.

      This court isn’t persuaded that the approach taken in the McCoy and

Haynes cases works in this circuit. Our court of appeals directed district courts

to apply the extraordinary and compelling reasons test as statutory criteria.

United States v. Gunn, 980 F.3d at 1180. With no Sentencing Commission policy

statements to guide the district courts in deciding what amounts to an adequate

reason in a case brought by an inmate, courts must consider the entire statute in

defining extraordinary and compelling.

      The First Step Act:

      •     gave prisoners the right to ask courts for compassionate release, and

      •     clarified that § 924(c) convictions weren't to be stacked as courts had

            been doing, but

      •     provided that the anti-stacking provision wouldn't be retroactive,

and so provided no basis for revisiting a sentence under 18 U.S.C. § 3582(c)(2)

(providing that a sentence can be modified when the Sentencing Commission

makes an amendment retroactive). Mr. Watford's reading of the First Step Act

would dilute the meaning of the non-retroactivity provision in § 403(b) of the First


                                         11
USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 12 of 34


Step Act: it would make everything potentially retroactive at the sentencing court's

discretion.

      Further, it seems challenging to construct an explanation of how a sentence

that complies with the First Step Act, but doesn’t apply the anti-stacking provision

retroactively, can be called extraordinary in any ordinary sense of the word. Many

inmates have stacked § 924(c) sentences that were imposed before the First Step

Act, and the non-retroactivity provision denies relief to all of them. And if

Congress considered a sentence based on stacked § 924(c) counts to be a

compelling reason for compassionate release, it's hard to imagine why it made §

403(b) non-retroactive.

      This court respectfully disagrees with the McCoy and Haynes courts. It's too

great a reach to hold that a sentence's unreasonableness amounts to an

extraordinary and compelling reason for compassionate release if that

unreasonableness flows entirely from stacked sentences under § 924(c).

      Still, the reasonableness of a sentence might play a part in deciding a

motion for compassionate release. Compassionate release requires findings of

exhaustion and extraordinary or compelling reasons; without those findings, the

court has no authority to order compassionate release. Findings of exhaustion and

extraordinary or compelling reasons give a court discretion to order compassionate

release, but the statute also requires the court to consider the consistency of




                                        12
USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 13 of 34


compassionate release with the sentencing factors in 18 U.S.C. § 3553(a);

significant changes in sentencing law inevitably come into play at that point.



  B. Extraordinary and Compelling Reasons: Mr. Watford's Risks of COVID-19

      Nothing in the First Step Act limits a compassionate release motion to

circumstances relating to COVID-19, but the risk of COVID-19 is the only factor

other than his sentence’s unreasonableness to which Mr. Watford points. Mr.

Watford’s submission doesn’t show that he faces greater risks from COVID-19 that

most other inmates do.

      The Bureau of Prisons has undertaken impressive efforts to keep inmates

and staff safe from the coronavirus despite the inability of any prison to impose

social distancing or alcohol-based hand sanitizer recommendations. The Bureau

of Prisons' efforts have been more successful in some institutions than in others,

but the recent national surge in cases hit federal penal institutions particularly

hard. According to statistics posted by the Bureau of Prisons, 897 inmates at FCI

Memphis have been tested for COVID-19, with 384, or 43 percent, testing

positive.1 FCI Memphis's reported population is 1,027.2 Miami-Dade County,




      1
       https://www.bop.gov/coronavirus/index.jsp (last accessed February
11, 2021).
      2
       https://www.bop.gov/locations/institutions/mem/index.jsp (last
accessed February 9, 2021).

                                       13
USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 14 of 34


Florida, where Mr. Watford proposes to live with his mother, recently reported that

well under 10 percent of people tested are showing positive for COVID-19.3

      Mr. Watford points to his history of asthma, his obesity, and medical

emergencies he suffered in December 2018 and August 2020.

      The Centers for Disease Control have posted lists of conditions that can

increase a person's risk of severe illness or death from COVID-19.4 Because our

understanding of COVID-19 is incomplete, the CDC has one list of conditions

known to increase the risk of severe illness from COVID-19 and another list of

conditions that might place a person at increased risk before severe illness.

      Mr. Watford has a body mass index of 35. Depending on its severity, the

CDC lists obesity as a factor that is known to, or might, increase a person’s risk

from COVID-19. But obesity doesn’t much set Mr. Watford apart from the rest of

the nation’s prisoners: almost three quarters of federal and state prison inmates

are overweight, obese, or morbidly obese.5

      Mr. Watford went to the medical staff at the United States Prison in

McCreary, Kentucky on December 4, 2018, when he was light headed, dizzy, and


      3

https://covidactnow.org/us/florida-fl/county/miami_dade_county/?s=159253
2 (last accessed February 11, 2021).
      4

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-conditions.html (last accessed February 8, 2021).
      5
      https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf (last visited
February 3, 2021).

                                        14
USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 15 of 34


visibly sweating. The medical personnel told Mr. Watford “he had [no] objective

data pointing to any major issues but if symptoms persist he could sign up for

sick call.” [Doc. No. 306-1, at 49]. Mr. Watford retuned to the medical personnel

eight days later with breathing issues and a racing heart beat. The medical

personnel determined he was suffering from tachycardia and asthma; they told

him to rest and use his inhaler as needed.

      Mr. Watford returned to the medical personnel two days later with breathing

and heart problems. The medical staff thought he might be suffering a heart

attack, and sent him to an off-site hospital, Lake Cumberland Regional Hospital

in Somerset, Kentucky, which in turn sent him by helicopter to the University of

Tennessee Medical Center for more specialized care. Doctors found he was

suffering from a bilateral saddle embolism with right-side heart strain visible on

an ultrasound. Mr. Watford was placed in intensive care. Medical records reflect

that he was coughing up blood. Doctors performed an embolectomy, removing an

embolism from Mr. Watford's lung. Ever since, Mr. Watford has been prescribed

a medicine called Apixaxban used to prevent blood clots arising from atrial

fibrillation, and he still takes that medicine. The medical records seem to indicate

that Mr. Watford's breathing problems stemmed from the embolism, rather than

from his asthma.

      Mr. Watford was diagnosed with another pulmonary embolism in March

2020. Anticoagulation therapy was prescribed and continues, with Mr. Watford


                                        15
USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 16 of 34


having reported mild occasional symptoms. BOP medical staff saw Mr. Watford

last August for swollen knees, shortness of breath, heavy sweating, blood clots

and elevated blood pressure.

      The CDC lists moderate to severe asthma as a condition that might increase

a person's risk from COVID-19. The government notes that the American

Association of Retired Persons has published an article (“COVID-19 Risks to

People With Asthma Much Lower Than Expected”), but that article hasn’t led the

CDC to remove asthma from its list. Mr. Watford's medical records don't appear

to show an ongoing problem with asthma. It appears that Mr. Watford was

diagnosed with asthma many years ago, and the medical records contain several

references to Mr. Watford's use of an inhaler. But while Mr. Watford was told to

continue using the inhaler after the embolectomy soon to be discussed, nothing

in the medical records connects his asthma to the embolism.

      Mr. Watford suffered another incident in December, 2020, in which he was

found semi-responsive in his cell and taken to an emergency room. He recovered

with a dose of Narcan, and the doctors diagnosed a drug overdose. The records

don’t identify the drug that caused Mr. Watford’s problem that night. The medical

records stop there, so the court can’t know if his prescriptions have been changed.

      In sum:

      •     Mr. Watford faces an elevated risk of COVID-19 because he is in

            prison, but that’s true of every federal inmate;


                                        16
USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 17 of 34


      •     Mr. Watford is obese, and the CDC recognizes obesity as a condition

            that does or might increase one’s risk from COVID-19, but that’s true

            of around 75 percent of inmates;

      •     Mr. Watford suffers from asthma, which the CDC lists as a factor that

            might increase the risk from COVID-19, but this record doesn’t allow

            a finding of its severity or even whether it has caused Mr. Watford a

            problem in recent years; and

      •     Mr. Watford has suffered from embolisms and tachycardia, which are

            matters of concern because the CDC list suggests anything affecting

            the heart or lungs might be a matter of concern, but the CDC doesn’t

            specifically identify either as a factor the might increase the risk from

            COVID-19.

      Mr. Watford hasn't shown an extraordinary and compelling reason for

compassionate release. As the court reads the First Step Act, a court has no power

to order any federal inmate released without an extraordinary and compelling

reason. So the court must deny Mr. Watford's motion. But because reasonable

minds can, and have, differed on this issue, the court will also discuss the factors

that would affect the decision whether to exercise discretion—if the court had

any—to grant compassionate release to Mr. Watford.




                                        17
USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 18 of 34


                   IV. DISCRETION: SENTENCING FACTORS

      A grant of compassionate release would effectively convert Mr. Watford's

802-month sentence to one of time served, or about twenty-three-and-a-half years

of actual time served. Such a sentence would be consistent with sentencing law

as it is understood today.



                              A. Changes in the Law

      Federal sentencing laws have changed, or are understood differently, in

several ways that would produce a radically different sentence for Mr. Watford and

his crimes today. The First Step Act's changes to § 924(c), discussed in Part II-A-2

of this opinion, are the most significant to Mr. Watford's sentence, but there have

been others, as well.

      •     Mr. Watford was sentenced before the United States Supreme Court

            decided that the sentencing guidelines were advisory rather than

            mandatory. United States v. Booker, 543 U.S. 220, 258-266 (2005).

            When Mr. Watford was sentenced, the court had to choose a sentence

            within the guideline range unless something unique to the case took

            the case out of the “heartland” of cases of its sort. See, e.g., United

            States v. Jones, 278 F.3d 711, 716 (7th Cir. 2002) (“After choosing

            the applicable sentencing range, the district court could apply an

            upward departure if it found that Jones' behavior was outside of the


                                        18
USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 19 of 34


          ‘heartland’ of conduct embodied by Guideline § 2J1.5.”). So Mr.

          Watford didn't ask for, and the court didn't consider, a sentence

          below the guideline range. The court imposed the most lenient

          sentence it was authorized to give.

                The guidelines are no longer binding on a sentencing court. The

          guidelines are understood to be advisory: today's sentencing courts

          seek a sentence that is reasonable within the meaning of 18 U.S.C.

          § 3553(a), looking first within the range the Sentencing Guidelines

          recommended, but are free to look outside the advisory range, as

          well. See United States v. Carter, 961 F.3d 953, 955 (7th Cir. 2020)

          (“The Sentencing Guidelines are no longer binding, but the correct

          calculation of a defendant's guideline range is 'the starting point and

          the initial benchmark' for federal sentencing.’”).

     •    When Mr. Watford was sentenced in 1998, the law was understood

          to mean that, when deciding the sentence for the underlying felony

          (the crime in furtherance of which the firearm was used or carried),

          the sentencing court had to ignore the impending overlay of five (or

          forty-five) more years under § 924(c). So even had this court been free

          to look outside the guideline range for a reasonable sentence, the

          court couldn't have judged “reasonableness” with an eye toward the

          forty-five years that had to be added because of the stacked § 924(c)


                                     19
USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 20 of 34


          counts. See United States v. Ikegwuoni, 826 F.3d 408, 410 (7th Cir.

          2016) (citing United States v. Roberson, 474 F.3d 432, 436 (7th Cir.

          2007)).

                The Supreme Court rejected that doctrine in Dean v. United

          States, 137 S.Ct. 1170, 1176-1177 (2017) (“Nothing in § 924(c)

          restricts the authority conferred on sentencing courts by § 3553(a)

          and the related provisions to consider a sentence imposed under §

          924(c) when calculating a just sentence for the predicate count.”).

          That holding, like the First Step Act's anti-stacking provision, isn't

          retroactive, Worman v. Entzel, 953 F.3d 1004 (7th Cir. 2020), so it

          doesn’t offer any direct help to Mr. Watford. But Dean would apply to

          a defendant being sentenced today.

     •    The firearm penalty would have only been one non-guideline factor a

          sentencing court would address today. In 1998, once it was

          established that the guidelines required a sentence of 802 to 867

          months and that there were no grounds for a downward departure,

          a sentencing judge disinclined to impose a sentence longer than 802

          months didn't need to discuss statutory sentencing factors commonly

          discussed today. Those factor include the nature and circumstances

          of the crimes, the defendant's history and characteristics, the need

          for the sentence to reflect the seriousness of the crime, protect the


                                     20
USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 21 of 34


          public from the defendant, promote respect for the law, and deter the

          defendant and others from committing such crimes. 18 U.S.C.

          §3553(a). Today, any or all of those factors could warrant a sentence

          below or far below (or above) the advisory guideline range.

     •    Finally, when Mr. Watford was sentenced in 1998, his base offense

          catapulted from 25 to 34 because he had two prior felony convictions

          for what were at the time crimes of violence that qualified him for

          treatment as a career offender: Mr. Watford was convicted of burglary

          of a dwelling in Florida in 1990 and aggravated assault in

          Pennsylvania in 1995. Mr. Watford wouldn't be a career offender

          under today's version of the sentencing guidelines. In 2016,

          Amendment 798 to the guidelines removed “residential burglary” from

          the list of specific crimes that constitute crimes of violence under

          U.S.S.G. § 4B1.2.

                A career offender's criminal history is VI, regardless of his

          actual past. U.S.S.G. § 4B1.1(b). At the 1998 sentencing, the court

          said that if Mr. Watford weren’t a career offender, he would have been

          in criminal history category VI on the strength of his earned criminal

          history points. [Doc. No. 99 at 4 n.2]. That wouldn't be true today. In

          1998, two criminal history points were assessed because a probation

          violation warrant was outstanding while he was robbing the banks,


                                     21
USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 22 of 34


            and another point was assessed because he robbed the banks less

            than two years after his aggravated assault conviction. The guidelines

            don't assess criminal history points for those factors today. Under

            today's sentencing laws, Mr. Watford would be assigned to criminal

            history category V.



                        B. Today's Sentencing Guidelines

      Today's search for a reasonable sentence would begin with the Sentencing

Guidelines. Gall v. United States, 552 U.S. 38, 49 (2007). The jury found Mr.

Watford guilty of two counts of aggravated bank robbery, one count of attempted

aggravated bank robbery, and three corresponding § 924(c) counts of using or

carrying a firearm in furtherance of crimes of violence. The three robbery counts

would be “grouped” and treated as a single offense for guideline purposes because

they involved transactions connected by a common criminal objective. U.S.S.G.

§ 3D1.2(b). The base offense level for each of the robbery counts is 20. U.S.S.G.

§ 2B3.1(a). Each offense level would be increased by two levels because Mr.

Watford and his confederate took or tried to take money from a financial

institution. The offense levels wouldn't be enhanced for firearm involvement

because of the firearms because of the separate § 924(c) firearms offenses, so the

base offense level for each robbery offense would be 22. Each robbery would be a




                                       22
USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 23 of 34


“unit” for guideline purposes; with three units, Mr. Watford's offense level would

be increased by three levels, to level 25.

      At criminal history category V and offense level 25, the guidelines would

recommend a sentencing range of 110 to 137 months for Mr. Watford on the

robbery counts.

      That leaves the § 924(c) counts. Without the stacking used in 1998, each

count would carry a mandatory minimum sentence of five years consecutive to all

other sentences, for a total of fifteen years in addition to whatever sentences were

imposed on the robbery counts. The government argues that a firearm was

brandished in each robbery, not simply possessed, so the government could have

charged Mr. Watford with three counts of brandishing under § 924(c), with each

such count punishable by a mandatory minimum consecutive sentence of seven

years, for a total of twenty-one years. Maybe so, but Mr. Watford himself only had

a gun during the second robbery. A jury properly instructed on accessory law

might be willing to find Mr. Watford “used” the firearms his confederate possessed,

but that he didn't “brandish” what he possessed only constructively. We can't

know. In any event, the record now before the court includes only convictions for

carrying, not brandishing.

      With fifteen years, or 180 months, added to the 110 to 137 month advisory

range for the robberies, the guidelines would recommend an aggregate sentencing

range of 290 to 317 months. In 1998, Mr. Watford faced a sentence of 802 to 867


                                         23
USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 24 of 34


months. Today's advisory range would be about forty-four years shorter than what

Mr. Watford faced in 1998.



                       C. The Statutory Sentencing Factors

      A sentencing court in 2021 would turn from the guideline calculation to the

sentencing factors in 18 U.S.C. § 3553(c), which this court would also have to

consider in deciding whether to grant compassionate release.



           1. Nature and Circumstances of the Offenses, § 3553(a)(1)

      The facts of Mr. Watford’s crimes are recounted in Part I of this opinion.

About the only mitigating aspect of the crimes' nature and circumstances is that

Mr. Watford and Mr. Anderson didn't steal as much money in the Northern

District of Indiana as some bank robbers do.

      Mr. Watford and Mr. Anderson took a little under $9,000 in the two

completed charged robberies. Nobody was injured, no shots were fired. Mr.

Watford didn't accept any responsibility in 1998. He denied everything and was

convicted at a trial in which the prosecutor, among other things, demonstrated

that the robber in each charged robbery wore the same very distinctive athletic

shoes that were identical to what Mr. Watford wore to trial one day. As part of his

compassionate release submissions in 2020 and 2021, Mr. Watford convincingly

expressed remorse for his actions.


                                        24
USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 25 of 34


           2. The Defendant's History and Characteristics, § 3553(a)(1)

      Mr. Watford was twenty-five years old when he was sentenced. He had two

children, aged five and two. Mr. Watford quit school in the eleventh grade and

hadn't had a job in three years. He told the probation officer that he used cocaine

and marijuana every day; he appears to have been ordered to treatment in another

case but never showed up. In his recent filings, Mr. Watford says he was an addict

in 1997 and the robberies were to let him buy drugs.



  3. Need to Deter Criminal Conduct by Defendant and Others, § 3553(a)(2)(B)

      Armed robbery is a very serious crime that calls for serious penalties to

deter the robber and other potential robbers. This factor supported a significant

sentence in 1998 and still does. Mr. Watford has been imprisoned for these crimes

for nearly half his life. Judicial experience produces little expertise on what's

needed to deter people, so the Sentencing Commission's expertise, demonstrated

through the advisory range, ordinarily is the only indication a judge has of how

great or small a sentence will deter. In 1998, the guidelines required an aggregate

sentence of 835 months give or take about three years; today they recommend a

range with a mid-point of 304 months, give or take fifteen months.




                                        25
USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 26 of 34


             4. Public Protection from the Defendant, § 3553(a)(2)(C)

      Mr. Watford was a dangerous young man in 1998. He was a thief and a

burglar as a juvenile, with adjudications for shoplifting, grand theft (twice), and

burglary. He continued his career as a burglar and a thief after turning eighteen,

with adult convictions for burglary of a dwelling, burglary of a structure (the

structure was a house), grand theft, motor vehicle theft, and criminal conversion.

He also expanded into violence, with convictions for aggravated assault and

misdemeanor battery. After five adult felony convictions, Mr. Watford moved into

armed robberies with Mr. Anderson, committing the three charged, and two

uncharged, robberies in Indiana in a one-month period from the end of April to

the end of May 1998. The protection of the public demanded that Mr. Watford be

isolated for a long time.

      It's now a long time later, and if allowed to consider compassionate release,

the court would have to evaluate the risk Mr. Watford poses to the public today.

Mr. Watford argues that he poses a much lower risk today than he seemed to in

1998 because he was only twenty-five (he started his bank robbery spree on the

day after he turned twenty-five) and, based on twenty-first century studies, his

brain wasn't fully developed. The studies that Mr. Watford cites provide virtually

no support for the proposition that the average male brain is still developing

abilities such as risk evaluation, decision making, and judgment at or after age




                                        26
USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 27 of 34


twenty-five.6 Each brain is different, but the studies that have found their way into

the first page or two of Google indicate that the average male human brain is fully

developed for these purposes by the age of twenty-five, though probably not much

before.7 The court can't confidently find mitigation in Mr. Watford's age at the time

of these crimes.

      At age forty-eight today, Mr. Watford might be thought to be reaching the

time in life in which people age out of criminal activity, but the government cites

persuasive studies for the proposition that offenders who have committed

gun-related crimes engage in serious conduct and recidivate far more deeply into

life than other offenders.8 The passage of time might affect the need to protect the

public, but Mr. Watford's age—either now or when he was robbing banks—doesn't.


      6
       See James C. Howell et al., Bulletin 5: Young Offenders and an Effective
Response in the Juvenile and Adult Justice Systems: What Happens, What
Should Happen, and What We Need to Know 17 (2013),
https://www.ncjrs.gov/pdffiles1/nij/grants/242935.pdf; MacArthur Found.
Rsch. Network on L. and Neuroscience, How Should Justice Policy Treat Young
Offenders?, 2 Law and Neuro (Feb, 2017),
http://www.lawneuro.ord/adol_dev_brief.pdf.
      7
       Mental Health Daily: At What Age is the Brain Fully Developed?,
https://mentalhealthdaily.com/2015/02/18/at-what-age-is-the-brain-fully-de
veloped/#:~:text=For%20some%20people%2C%20brain%20development%20m
ay%20be%20complete,for%20when%20the%20brain%20has%20likely%20beco
me%20mature (last accessed February 8, 2021); NPR: Brain Maturity Extends
Well Beyond Teen Years,
https://www.npr.org/templates/story/story.php?storyId=141164708 (last
accessed February 8, 2021).
      8
       Recidivism Among Federal Firearms Offenders,
https://www.ussc.gov/research/research-reports/recidivism-among-federal-fir
earms-offenders.

                                         27
USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 28 of 34


      Still, it's been a long time since Mr. Watford committed a felony. During his

decades in prison, Mr. Watford has had no serious disciplinary infractions. Some

of his less serious infractions can't be called entirely minor — e.g., possessing a

dangerous weapon (2003, 2008, 2011) fighting with another person (2003, 2010,

2012), and bribing a staff member (2003). Still, the only offense of any sort he's

had since 2012 was letting another inmate take his turn on the phone in July

2014, and there have been no offenses at all since then.

      Mr. Watford has taken a basketful of educational and personal improvement

courses—more than one might expect of an inmate who would be eighty-three

when released from prison. He earned his GED. He has learned marketable skills

such as cooking, commercial trucking, forklift operation, industrial sewing,

building trades, and computer skills. He has taken personal development courses

such as astronomy, business, ceramics, creative writing, finance, job search and

interview skills, legal research, public speaking, parenting, real estate, and

resume writing.

      If released today, Mr. Watford would return to society with far more life and

job skills than when he went into prison. As dangerous a man as he was when he

was sentenced in 1998, he appears to pose a lower than average risk of crime

today.




                                        28
USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 29 of 34


                   5. Kinds of Sentences Available, 3553(a)(3)

      This wasn't a concern in 1998, when the sentencing guidelines were

understood to be mandatory. The only kind of sentence available for Mr. Watford

was a sentence between 802 and 867 months' imprisonment, and the court added

a three-year supervised term. Authority to grant compassionate release would

leave the court a binary choice: the court could either leave Mr. Watford in

custody to serve the rest of his sentence, or could effectively commute the

sentence to time served and start Mr. Watford on either his original three-year

supervised release term or an extended supervised term.



   6. The Range Recommended by the Sentencing Guidelines, § 3553(a)(4)(A)

      The mandatory guidelines range was 802 to 867 months under 1998

sentencing law; the advisory guideline range is 290 to 317 months under the law

as it's understood today.



       7. Need to Reflect the Seriousness of the Offenses, § 3553(a)(2)(A)

      This factor ordinarily overlaps and virtually duplicates that analysis of the

nature and circumstances of the offense. This record presents no basis to

distinguish those two factors. Mr. Watford's crimes are very serious, and demand

a substantial sentence.




                                        29
USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 30 of 34


              8. Need to Promote Respect for the Law, § 3553(a)(2)(A)

      The public expects significant sentences for armed bank robbers, especially

for those who committed three armed bank robberies, and especially those who

committed three armed bank robberies after five previous and unrelated felony

convictions. Mr. Watford received a significant sentence, consistent with the law

as it existed and was understood at the time in 1998. A significant sentence under

the law as it exists and is understood today would be considerably less than what

Mr. Watford received in 1998.

      Under neither 1998 law nor 2021 law could the public expect a death

sentence for an offender such as Mr. Watford, and the law for which the sentence

should promote respect for includes the First Step Act's provisions for

compassionate release.



       9. Need to Provide Just Punishment for the Offenses, § 3553(a)(2)(A)

      This factor frequently overlaps and virtually duplicates that analysis of the

nature and circumstances of the offense. This record provides no basis on which

to distinguish the two factors. The offenses included no mitigation that would call

for a different analysis.




                                        30
USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 31 of 34


     10. The Need to Avoid Unwarranted Sentencing Disparities, § 3553(a)(6)

      Two types of disparities are apparent. Ricky Anderson chose to plead guilty

and testify against Mr. Watford, and he pleaded guilty before a superseding

indictment added stackable § 924(c) counts to the second Sobieski Federal

robbery and the attempted Elcose robbery. Mr. Anderson received an aggregate

200-month sentence—602 months less than what Mr. Watford received. Mr.

Watford points to this as a disparity. It's a troubling difference: Mr. Anderson

displayed a gun in all five robberies while Mr. Watford did so only in two, so Mr.

Anderson appears to have been more culpable but received less than a quarter of

what Mr. Watford got. But while troubling, it's not an unwarranted disparity. Mr.

Anderson was convicted of three bank robbery charges but only one § 924(c)

count, and he accepted responsibility for the crimes when he pleaded guilty. The

sentencing guidelines, which were equally binding when Mr. Anderson was

sentenced, produced the disparity between the Anderson and Watford sentences.

      But this case presents another troubling disparity. This disparity, too, might

not be strictly unwarranted, but is much closer to the concept. If a defendant

identical in all respects to John Watford committed crimes identical in all respects

to what Mr. Watford did twenty-four years ago and appeared in a federal court for

sentencing today, and if the guideline range presented a reasonable sentence, his

sentence would be 305 months, give or take a year. That hypothetical defendant

would be released from prison before 2050—and John Watford would still have


                                        31
USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 32 of 34


years to serve. Mr. Watford could welcome that person into the prison and wish

the person well as he left after completing his prison sentence. That disparity

might not be “unwarranted” in the sense federal sentencing law uses the

term—each sentence would have been properly calculated under then-prevailing

law—but no other word in the English language better describes it.

      Accounting for good time, Mr. Watford already has served the equivalent of

a twenty-seven-year sentence, or 324 months.



         11. The Need to Provide Restitution to Any Victims, § 3553(a)(7)

      Mr. Watson and Mr. Anderson were both ordered to make restitution to

Sobieski Federal. The parties' submissions don't mention those obligations, so the

court assumes restitution has been made.



          12. Need to Provide Rehabilitative Treatment, § 3553(a)(2)(D)

      Mr. Watford didn't appear to present a particular need for rehabilitative

treatment in 1998, and the same statement seems appropriate today.



                D. The Exercise of Discretion, If There Were Any

      Nearly all of the statutory sentencing factors lead to the conclusion that an

802-month sentence for Mr. Watford's crimes is excessive as we understand the




                                        32
USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 33 of 34


law in 2021. It would remain to consider whether the compassionate release

motion should be granted.

      Even with authority to grant Mr. Watford relief, the court couldn't revise his

existing sentence to fit what might be reasonable under today's sentencing law.

Granting a motion for compassionate release effectively converts a sentence to

time served, with supervision to follow. A court ordinarily would hesitate because

Mr. Watford hasn't served even half his sentence. Mr. Watford calculates that with

good time credit, he has served the equivalent of a twenty-seven-year sentence so

far, which translates to 324 months. The sentencing guidelines would recommend

an aggregate sentence of 290 to 317 months, so Mr. Watford already has served

longer than the guidelines would recommend. Given that, and given all the

circumstances discussed in this opinion, the court would grant Mr. Watford's

motion for compassionate release—if it had the authority to do so.



                                  V. CONCLUSION

      John Watford committed two armed bank robberies and one attempted

armed   bank    robbery   with   an   accomplice    in   1997.   This   court—this

judge—sentenced him to 802 months for his crimes. Mr. Watford received an extra

two decades in prison for the robbery in which he was armed, and an extra two

and a half decades for the crimes in which he wasn't shown to have been armed.

No guns were fired, even in the two uncharged robberies. Tellers suffer emotional


                                        33
USDC IN/ND case 3:97-cr-00026-RLM document 316 filed 02/12/21 page 34 of 34


harm from the armed robbers, but no one was physically injured in the charged

or uncharged robberies. Banks lost less than $10,000 in the three charged events.

The sentence of sixty-six years and eight months was the low end of the binding

guideline range, an example of the Draconian nature of the sentencing law of that

age, and a manifestly unreasonable sentence by today's standards. If there were

any legal authority to do so, this court—this judge—would order Mr. Watford

released from prison. But a court’s belief that a defendant’s release would serve

justice doesn’t give the court the power needed to act. That power must come from

the law. This opinion is meant to explain both why the court can’t grant relief

under 18 U.S.C. § 3582(c)(1)(A), and why it would grant relief if it could.

      Mr. Watford exhausted his administrative remedies, but hasn't shown that

an extraordinary and compelling reason justifies compassionate release. He must

show both for the court to grant relief. Accordingly, the court DENIES his motion

for compassionate release. [Doc. No. 304].

      SO ORDERED.

      ENTERED:       February 12, 2021


                                         /s/ Robert L. Miller, Jr.
                                      Robert L. Miller, Jr., Judge
                                      United States District Court




                                        34
